 AMERICAN CAN COMPANY509order is received it is filled by a counterman.The customer is billedby a shipping and billing clerk.The order is prepared for deliveryby the wrappers and delivered by the delivery boys.There is noprevious history of bargaining affecting any of the employees involvedin this proceeding.On the basis of previous Board decisions 4 and therecord herein, and as no union seeks to represent the retail store em-ployees on any other basis, we believe that a single unit, including theretail store employees, is appropriate.Accordingly, we find that the following employees of the Employerconstitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act :All production and maintenance employees at the Employer'sLarilner and Market Streets, Denver, Colorado, plants, includingtruckdrivers, the janitor, shipping and billing clerks, countermen,wrappers, and delivery boys, but excluding office and clerical em-ployees, guards, and supervisors as defined in the Act.5.The Employer contends, in effect, that no joint bargaining isintended by the joint petitioners and opposes their placement on theballot as a single joint representative.However, such placement on theballot is consistent with Board precedent .6In the event that the jointpetitioners are successful in the election hereinafter directed, theywill be certified jointly as the bargaining representative of the em-ployees in the entire unit.The Employer may then insist that thePetitioners bargain jointly for such employees as a single unit.[Text of Direction of Election omitted from publication.]MEMBER LEEDOM took no part in the consideration of the aboveDecision and Direction of Election.a CfWitwer GroceryCompany,110 NLRB 951;Rheem Manufacturing Company,110NLRB 904, andcases citedtherein ;J.J.Moreau & Son,Inc., 107NLRB999 and casescited therein.5 The Stickless Corporation,110 NLRB 2202;Sonooo Products Company,107 NLRB 82;Webb-Lynn Printing Company,95NLRB 1488.American Can CompanyandUnited Steelworkers of America,CIO,' and International Association of Machinists,AFL,' Peti-tioners.Cases Nos. 10-RC-3014 and 10-RC-3025.April 08,1955DECISION AND DIRECTION OF ELECTIONSUponseparate petitionsfiledunder Section 9 (c) of the NationalLabor RelationsAct, ahearing3was held beforeAllenSinsheimer, Jr.,1Herein called the Steelworkers.a Herein called the IAM.8 Although the cases were not formally consolidated by the General Counsel, they wereheard together as if consolidated by agreement of the parties.For the purposes of thisdecision,the cases are hereby consolidated.112 NLRB No. 67. 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDhearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certainemployees of the Employer.3.Questions affecting commerce exist concerning the representationof employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The Steelworkers, in Case No. 10-RC-3014, amended their peti-tion at the hearing to seek a unit of all production and maintenanceemployees at the Employer's Plymouth, Florida, plant, including theshipping employees, but excluding all office, salaried clerical em-ployees, professional employees, watchmen, guards, and supervisorsas defined in the Act.The IAM, in Case No. 10-RC-3025, seeks a unitof all maintenance employees.The Employer and the Steelworkerscontend that a production and maintenance unit is the only appro-priate unit.The Employer at its Plymouth plant, the only plant involved inthis proceeding, manufactures metal containers.There is no historyof collective bargaining at the plant.4The maintenance department is under the supervision of the mastermechanic, the assistant piaster mechanic, and the maintenance fore-man.There are about 21 employees in this department, classified astool- and die-makers, machinists, electricians, millwrights, and truckmechanic.'Although a majority of the work of the maintenanceemployees is performed in the production area, maintenance depart-ment supervisors direct the manner in which the work is to be per-formed.The maintenance employees keep their tools and equipmentin separate shops apart from the production area.There is a formal* In a prior case involving this same plant,American Can Company,10-RC-2589 (notreported in the printed volumes of Board Decisions and Orders), the parties agreed that aproduction and maintenance unit was appropriate for the purposes of collective bargain-ingThe Board therein found appropuate a production and maintenance unit and anelection was held on February 4, 1954Neither union won the election and no bargainingresulted theiefionnparticipation in that case as an intervenor, not its appearance on the ballot in the elec-tion, as precluding the propriety of its present request to be certified as representativeof the maintenance emploieesSeeMock, Judson, Voehringcr Connpanij of North Carolina,Inc,110 NLTtB 1205. But cf MillsJndustites, Inc,108 NLRB 282There aie a number of employees in the production dep.itnient who perform somemaintenance and repair svoi hHoii ei ci , these employees aie permanently stationed intheproduction area, and each employee is assigned to a certain number of machinesTheir tools and equipment are located in the production aica, and they are all under thecontinuous supervision of production foremenIt appears that a primary function ofthese employees is to adjust the production machinery for the different types of containersproducedUnder these circumstances we shall include these employees in the productionvoting group iathei than in the maintenance department voting group hereinafter setforth. AMERICAN CAN COMPANY511apprentice program for most maintenance department job classifica-tions, although there are at present no maintenance employees in theapprentice classification.Production employees have a different typetraining program from the maintenance department employees andthere is no evidence of interchange between the two departments.We are of the opinion that the employees in the maintenance depart-ment possess interests in common, distinct from those of the produc-tion employees, which are sufficient to warrant their originalestablishment in a separate unit where, as here, there is no collective-bargaining history on a broader basis.We find, therefore, that theemployees in the maintenance department may constitute a separateappropriate unit, if they so desire.'An overall production and main-ten ante unit may also be appropriate.We shall make no final unit determinations at this time, but shalldirect that the questions concerning representation be resolved by sepa-rate elections among the following groups of employees at the Em-ployer's Plymouth, Florida, plant :(a)All production department employees, including the shippingemployees, but excluding all office, salaried clerical employees, profes-sional employees, the maintenance department employees included invoting group (b), guards, and supervisors as defined in the Act.(b)All maintenance department employees, excluding supervisorsas defined in the Act, and all other employees.If a majority of the employees in voting group (b) vote for theIAM, they will be taken to have indicated their desire to constitute aseparate appropriate unit and the Regional Director conducting theelections herein is instructed to issue a certification of representativesto the TAM for such unit, which the Board, under the circumstances,finds appropriate for the purposes of coll ective bargaining. If a ma-jority of the employees in voting group (b) vote for the IAM and if amajority of the employees in voting group (a) vote for the Steelwork-ers, the Regional Director is instructed to issue a certification of repre-sentatives to the Steelworkers for a separate unit of production em-ployees, which the Board, under the circumstances, finds appropriatefor the purposes of collective bargaining.However, if a majority of the employees in voting group (b) do notvote for the IAM, such group will be appropriately included in thesame unit with the employees in voting group (a) and their votes willbe pooled with those in voting group (a).7 The Regional Director con-6 The Ruberoid Coinparvy,109 NLRB 257 See PI Dupont de Nemours it Company(Savannah River Plant),111 NLRB 649,If the votes iie pooled, they are to be tallied in the following manner The votes forthe union seeking a sepaiate unit of maintenance employees shall be counted as valid votes,but neither for nor against the union seeking to represent the more comprehensive unit;all other votes are to be accoided their face value, whether for representation by the union-seeking the comprehensive group or for no union. SeeCourtaulds (Alabama) Inc.,109NILRB 571, footnote 8 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDducting the elections is instructed to issue a certification of representa-tives to the Steelworkers if that labor organization is selected by amajority of the employees in the pooled group, which the Board insuch circumstances finds to be a single unit appropriate for the pur-poses of collective bargaining.[Text of Direction of Elections omitted from publication.]The Brewer-Titchener Corporation Crandal-Stone DivisionandInternational Association of Machinists,AFL, Petitioner.CaseNo. 3-RC-1 481.April 28,1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John W. Irving, hearing offi-cer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved herein claim to represent cer-tain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.The Employer and the Intervenor, Federated Refrigeration & Auto-motive Workers Association, contend their current contract constitutesa bar to this proceeding.The Employer's motion to dismiss on thisground was referred to the Board by the hearing officer.For reasonshereinafter stated, we deny the motion.On December 7,1954, the Employer received a letter from the Peti-tioner advising that a majority of the employees at the Binghamton,New York, plant had designated it as their bargaining representativesand requesting recognition.The Employer replied on December 14,1954, that it had a contract with a duly certified bargaining agentwhich contract did not expire until October 1, 1955.The Petitionerfiled the petition herein on December 14,1954.A prior contract between the Intervenor and the Employer expiredon October 1, 1954, and the parties entered into an agreement ex-tending its terms until negotiations were concluded and an agree-ment consummated and began negotiations for another contract.Mr.Sweetland, the Employer's divisional manager, one of the signatoriesto the current contract, testified that the letter from Petitioner wasreceived by him on December 8 before he signed the contract in ques-112 NLRB No. 68.